                  Case 2:21-mj-30297-DUTY ECF No. 1, PageID.1
                                               AUSA:             Filed 06/14/21 Telephone:
                                                       John O'Brien               Page 1 of   5 226-9715
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:          Brent Halbert, DEA            Telephone: (313) 570-4635

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America
   v.
Roque Carranza-Alvarado                                                   Case No.     2:21-mj-30297
                                                                                       Judge: Unassigned,
                                                                                       Filed: 06-14-2021




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  June 13, 2021               in the county of            Jackson         in the
        Eastern          District of       Michigan        , the defendant(s) violated:
                   Code Section                                           Offense Description
21 U.S.C. § 841                                         Possession with Intent to Distribute a Controlled
                                                        Substance




          This criminal complaint is based on these facts:
See Attached Affidavit




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                      Brent Halbert, Special Agent, DEA
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

              June 14, 2021
Date:                                                                                         Judge’s signature

City and state: Detroit, MI                                              Hon. Patricia T. Morris, United States Magistrate Judge
                                                                                           Printed name and title
Case 2:21-mj-30297-DUTY ECF No. 1, PageID.2 Filed 06/14/21 Page 2 of 5




                                   AFFIDAVIT

     I, Brent Halbert, Special Agent of the Drug Enforcement Administration

     (DEA), having been duly sworn, do hereby state and depose as follows:

                              INTRODUCTION

1.         I am a Special Agent of the DEA, and, as such, I am an investigative

or law enforcement officer of the United States, within the meaning of Title 18,

United States Code, Section 2510 (7), that is, an officer of the United States

who is authorized by law to conduct investigations of and to make arrests for

offenses enumerated in Title 21, United States Code, Section 801, et seq., and

Title 18, United States Code, Section 2516.

2.         I have been a DEA Special Agent since August of 2010. I am

currently assigned to the DEA Detroit Field Division Office, Detroit, Michigan.

During my employment with DEA, I have participated in numerous

investigations into controlled substance distribution and money laundering

networks and have interviewed defendants, cooperating sources, and others who

were importers, facilitators, transporters, sellers, distributors, or users of

controlled substances or who were involved in and familiar with the methods

and practices of drug traffickers and money launderers. I have participated in

and served as the affiant for numerous search warrants in which controlled
                                          1
Case 2:21-mj-30297-DUTY ECF No. 1, PageID.3 Filed 06/14/21 Page 3 of 5




substances, drug paraphernalia, currency, and records were discovered. I have

made arrests for violations of federal and state law.

3.        The information set forth below is for the limited purpose of

establishing probable cause that Roque CARRANZA-ALVARADO Possessed

with Intent to Distribute a Controlled Substance, in violation of Title 21, United

States Code, Section 841. Therefore, this affidavit does not necessarily contain

all the information collected during my investigation but includes only those

facts necessary to establish probable cause.

4.        On June 13, 2021, Michigan State Police (MSP) conducted a traffic

stop of a 2016 International tractor trailer truck for a traffic violation on I-94

near mile marker 124 in Parma Township, Jackson County, Michigan. The

driver of the vehicle was identified as CARRANZA-ALVARADO.

5.        CARRANZA-ALVARADO consented to a search of the tractor and

trailer. Following a search of the vehicle MSP located a black plastic storage

container, two cardboard boxes, and gift bag containing approximately 14

kilograms of suspected cocaine, 100 pounds of suspected crystal




                                          2
Case 2:21-mj-30297-DUTY ECF No. 1, PageID.4 Filed 06/14/21 Page 4 of 5




methamphetamine, 10 kilograms of suspected Fentanyl, 2 kilograms of

suspected black tar heroin, and 30,000 pills suspected to contain fentanyl.

Agents/Officers field tested representative samples of the differently packaged

items with positive tests being returned for the methamphetamine, heroin,

fentanyl, and cocaine for the respective controlled substances.

6.       During a post Miranda interview, CARRANZA-ALVARADO told

agents/officers that he received the illegal drugs from an unknown male at a

truck stop in California. CARRANZA-ALVARADO was aware that he was

transporting illegal controlled substances. CARRANZA-ALVARADO also

stated the he did not know how much or what kind of drugs he was transporting

but that he would be paid for delivering them to the Detroit, Michigan area.

7.       Based upon my training and experience, I am aware that the volume

and variety of controlled substances seized are indicative of ongoing drug

distribution and were intended for additional distribution beyond delivery to the

Detroit area.




                                        3
   Case 2:21-mj-30297-DUTY ECF No. 1, PageID.5 Filed 06/14/21 Page 5 of 5




   8.       Based on the foregoing, as well as my training and experience, I

   believe there is probable cause to support the issuance of a criminal complaint

   against CARRANZA-ALVARADO for offense of Conspiracy to Possess with

   Intent to Distribute a Controlled Substance, in violation of Title 21, United

   States Code, Section 846.



                                          ______________________________

                                          Brent Halbert
                                          Special Agent, DEA

Sworn to before me and signed in my presence
And/or by reliable electronic means.



Honorable Patricia Morris
United States Magistrate Judge




                                           4
